                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 PETER GAKUBA,

               Plaintiff,

 v.                                            Case No. 3:18-CV-01065-NJR-GCS

 DEE DEE BROOKHART,
 STEPHEN KEIM, and DAVID RAINS,

               Defendants.


                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Peter Gakuba is an inmate in the custody of the Illinois Department of

Corrections who resided at Robinson Correctional Center (“Robinson”) at the times

relevant to his complaint. Gakuba brings this action under 42 U.S.C. § 1983 and alleges

Robinson previously denied him access to a kosher diet and then only provided him one

intermittently, in violation of the First Amendment and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a) (Doc. 6, pp. 4-5).

       After filing his complaint, Gakuba filed a motion seeking a temporary restraining

order (“TRO”), preliminary and permanent injunctive relief, and a declaratory judgment

(Doc. 39). He alleges prison staff at Robinson retaliated against him for filing various

lawsuits by subjecting him to personal searches and falsely accusing him of disciplinary

infractions.

       Under Federal Rule of Civil Procedure 65, the party moving for an injunction has

                                       Page 1 of 3
the burden of showing that it has some likelihood of succeeding on the merits, that no

adequate remedy at law exists, and that it will suffer irreparable harm in the interim

period prior to final resolution of its claims. Girl Scouts of Manitou Council, Inc. v. Girl

Scouts of U.S. of America, Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). If the movant establishes

these elements, the Court must then balance the potential harm to the movant if the

preliminary injunction were wrongfully denied, against the potential harm to the non-

movant if the injunction were wrongfully granted. Cooper v. Salazar, 196 F.3d 809, 813 (7th

Cir. 1999). The Court should also take into consideration the effect that granting or

denying the injunction will have on the public. Girl Scouts, 549 F.3d at 1086.

       On May 22, 2019, United States Magistrate Judge Gilbert C. Sison issued a Report

and Recommendation that recommends denying Gakuba’s motion (Doc. 40). Judge Sison

concluded that Gakuba is not entitled to a TRO or an injunction because the matters at

issue in Gakuba’s motion are unrelated to the RLUIPA and First Amendment claims in

this case. And “[t]he main purpose of a preliminary injunction is ‘to preserve the relative

positions of the parties until a trial on the merits can be held.’” (Doc. 40 citing University

of Texas v. Camenisch, 45 U.S. 390, 395 (1981)). Also, Judge Sison noted that Gakuba did

not demonstrate he will suffer irreparable harm without the relief he seeks; Gakuba

alleges prison staff are retaliating against him for filing lawsuits, but he is currently

pursuing three lawsuits in this Court and was able to file the instant motion.

       Gakuba was granted an extension of time to file an objection to Judge Sison’s

Report and Recommendation but failed to do so by the July 25, 2019 deadline (Doc. 41).

Where timely objections are filed, this Court must undertake a de novo review of the

                                         Page 2 of 3
Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); Fed. R. Civ. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific objections

to the Report and Recommendation are made, however, this Court need not conduct a de

novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985).

Instead, the Court should review the Report and Recommendation for clear error. Johnson

v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).

       The Court has carefully reviewed Gakuba’s motion and Judge Sison’s Report and

Recommendation. Following this review, the Court fully agrees with the findings,

analysis, and conclusions of Judge Sison and ADOPTS the Report and Recommendation

in its entirety. The Motion for Temporary Restraining Order, Preliminary and Permanent

Injunction and Declaratory Judgment filed by Peter Gakuba (Doc. 39) is DENIED.

       IT IS SO ORDERED.

       DATED: August 29, 2019


                                                    ___________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                           Page 3 of 3
